Citation Nr: 1040574	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-19 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder and depression.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for status post removal of right tibial sesamoiditis, right foot 
pain.


REPRESENTATION

Veteran represented by:	Naomi E. Farve, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in New Orleans, Louisiana 
(RO).


FINDING OF FACT

The Veteran died in September 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of these claims.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2010); Landicho v. Brown, 7 
Vet. App. 42 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or of any derivative claims brought 
by a survivor of the Veteran.  Cf. 38 C.F.R. § 20.1106 (2010).


ORDER

This appeal is dismissed due to the death of the Veteran.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


